 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

JASON R. EASLEY, CASE NUMBER:
2:19-cv-03079-DSF (AFMx)
y PLAINTIFF(S),
EXPERIAN INFORMATION SOLUTIONS, INC., ORDER TO SHOW CAUSE FOR FAILURE TO
et al., PAY SUBSEQUENT PARTIAL PAYMENTS OF
DEFENDANT(S). FILING FEE
On April 24, 2019 , plaintiff was permitted, pursuant to 28 U.S.C. § 1915, to

 

file the above-referenced action without prepayment of the full filing fee of $350.00 ‘
provided plaintiff paid to the Clerk of Court an initial partial payment and subsequent partial payments of the
filing fee.

A balance of $ 192.46 is still owed by plaintiff. Although the initial partial
payment was paid:

 

L] No subsequent partial payments have been forwarded to the Clerk of Court.
The last payment forwarded to the Clerk of Court was received on June 5, 2019 ($78.77)

 

The plaintiff has not complied with 28 U.S.C. § 1915 (b)(2) and is hereby ordered to show cause why this
action should not be dismissed without prejudice due to plaintiff's failure to pay the subsequent partial payments
of the filing fee.

Plaintiff shall file a response to this Order to Show Cause specifically including a certified copy of
plaintiffs prison trust account statement for the last sixty (60) days, no later than twenty-one (21) days from the
date of this Order. Failure to file the certified documents within the time specified may lead to the dismissal
without prejudice of this action.

wo”)
10/1/2019 (22 Whee ments

Date United States Magistrate Judge

 

 

IFP-3 (04/12) ORDER TO SHOW CAUSE FOR FAILURE TO PAY SUBSEQUENT PARTIAL PAYMENTS OF FILING FEE
